Citation Nr: 1741605	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-30 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than February 9, 2010, for the grant of service connection for post-traumatic stress disorder (PTSD) with chronic major depressive disorder (MDD).  

2.  Entitlement to an effective date earlier than February 9, 2010, for the grant of service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Agency of Original Jurisdiction (AOJ) over these matters is the RO in Oakland, California. 

The June 2011 rating decision granted service connection for the disabilities on appeal and assigned disability ratings, effective February 9, 2010.  The Veteran disagreed with the assigned effective dates for the grant of service connection in an October 2011 statement.  In a December 2012 rating decision, the Lincoln, Nebraska RO determined that clear and unmistakable error (CUE) did not exist in the June 2011 rating decision in regard to the effective dates assigned for the disabilities on appeal.  The Veteran also disagreed with this rating decision in a July 2013 statement.  The AOJ issued a statement of case (SOC) determining that the June 2011 rating decision did not contain CUE as it relates to the effective dates assigned for the grant of service connection.  The Veteran perfected an appeal to the Board in an October 2013 substantive appeal (VA Form 9).  

Although the AOJ has developed the present issues as claims for CUE, as well as claims for earlier effective dates, the Board determines that the Veteran filed a notice of disagreement (NOD) in October 2011 with the initially assigned effective dates for the grant of service connection for PTSD with chronic MDD and hypothyroidism.  As the Veteran filed an NOD within one year of the issuance of the June 2011 rating decision, the Board need not address whether a CUE existed in that decision and it can adjudicate the Veteran's claims for earlier effective dates for the grant of service connection on the merits.  CUE applies to a rating decision that is final.  The rating decision that assigned the effective dates is the current one on appeal.  



FINDINGS OF FACT

1.  The Veteran did not file an informal or formal claim for entitlement to service connection for PTSD with chronic MDD or hypothyroidism when he telephoned VA to indicate that he wanted to file a claim for arthritis due to Agent Orange exposure on March 3, 2008. 

2.  The Veteran did not file informal or formal claims for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and chronic MDD, and hypothyroidism prior to February 9, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 9, 2010, for the grant of service connection for PTSD with chronic MDD have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.159, 3.400 (2016); 38 C.F.R. § 3.155(a) (2007)

2.  The criteria for an effective date earlier than February 9, 2010, for the grant of service connection for hypothyroidism have not been met.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.159, 3.400; 38 C.F.R. § 3.155(a) (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran contends that he is entitled to earlier effective dates for the grant of service connection for PTSD with chronic MDD and hypothyroidism.  Specifically, he alleges that he filed informal service connection claims for these disabilities when he contacted VA to indicate that he wanted to file a claim for arthritis due to Agent Orange exposure in March 2008.  Additionally, the Veteran contends that at the time he contacted VA in March 2008, VA laws and regulations did not require that informal claims identify the nature of the disability for which the claimant was seeking benefits or identify the benefit sought.  The Board shall analyze the PTSD with chronic MDD and hypothyroidism claims together below because the same facts apply to both claims.  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The law regarding effective dates states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by a VA regulation, which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a)(1); 38 C.F.R. § 3.151(a).  For claims received on or after March 24, 2015, VA amended its regulations governing how to file a claim.  The effect of the amendment was to standardize the process of filing claims, as well as the forms accepted, in order to increase the efficiency, accuracy, and timeliness of claims processing, and to eliminate the concept of informal claims.  See 38 C.F.R. § 3.155; 79 Fed. Reg. 57660-01.  However, prior to the effective date of the amendment, an informal claim was any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See 38 C.F.R. § 3.155(a) (2007).  

The Veteran submitted an application for compensation or pension (VA Form 21-526) in February 2010 for numerous service connection claims, including hypothyroidism, depression, PTSD, adjustment disorder, and osteoarthritis of the lumbar spine and bilateral knees and hands.  Thus, the Board shall analyze his claims for earlier effective dates accordingly to the pre-March 24, 2015, VA laws and regulations.  

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  Id.

"Application" is not defined by 38 U.S.C.A. § 5110(a).  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2007); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit (Federal Circuit), in Rodriguez, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) define "claim," informal as well as formal, as a "communication in writing."  Id.  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out that the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."  However, medical evidence reflecting treatment for and diagnosis of a disorder does not constitute, by itself, an informal original claim for service connection under 38 C.F.R. § 3.155(a), "because the mere presence of the medical evidence does not establish an intent on the part of the veteran to seek" service connection for that disorder.  MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006); see Lalonde v. West, 12 Vet. App. 377 (1999); see also Brannon v. West, 12 Vet. App. 32 (1998).  

The Board has thoroughly reviewed the evidence of record and finds that effective dates earlier than February 9, 2010, for the grant of service connection for PTSD with chronic MDD and hypothyroidism are not warranted because the Veteran did not file informal or formal claims for entitlement to service connection for these disabilities prior to February 9, 2010.  

On March 3, 2008, the Veteran telephoned VA to state that he wanted to "put in a claim for arthritis due to Agent Orange exposure."  This telephone conversation was memorialized in a report of contact form (VA Form 119).  

A February 2009 VA letter to the Veteran stated that on March 3, 2008, VA received his correspondence attempting to file a claim for compensation/pension benefits.  The letter indicated that VA accepted the March 2008 correspondence as an informal claim for benefits and that the Veteran had one year from the date of the February 2009 letter to file a formal claim for benefits.  VA sent a blank copy of a formal application for VA compensation/pension benefits to the Veteran.

The Veteran submitted a VA Form 21-526, which was received by VA on February 9, 2010, for service connection for many disorders, including hypothyroidism, depression, PTSD, adjustment disorder, and osteoarthritis of the lumbar spine and bilateral knees and hands.  By a June 2011 rating decision, the Jackson RO granted service connection, effective February 9, 2010, for PTSD with chronic MDD and hypothyroidism because that is when the Veteran submitted his claims for these disabilities.  See 38 C.F.R. § 3.400.

In his October 2011 NOD, the Veteran contended that he filed informal claims for PTSD with chronic MDD and hypothyroidism when he called VA on March 3, 2008.  He pointed to the February 2009 VA letter to show that VA accepted his March 2008 conversation as an informal claim and that he had one year from February 13, 2009, to file a formal claim for benefits, which he accomplished by the February 2010 VA Form 21-526.  

Initially, the Board notes that the Veteran's March 2008 telephone conversation was recorded in writing and that it shows the Veteran's belief in entitlement to VA benefits; thus, it is considered an informal claim.  See 38 C.F.R. § 3.1(p) (2007).  However, while the Board has considered the Veteran's contentions, the March 2008 VA Form 119 expressly states that the Veteran was seeking a claim for arthritis, as due to Agent Orange exposure.  The record does not show, and the Veteran has not alleged, that he stated to the VA staff member that he was seeking a claim for hypothyroidism or any acquired psychiatric disorder, to include PTSD or chronic MDD.  In fact, a reasonable reading of the March 2008 VA Form 119 document would not lead to a conclusion that the Veteran was seeking service connection for hypothyroidism and/or PTSD with chronic MDD.  Rather, this document shows that the Veteran was attempting to file a service connection claim for arthritis only.  

Nevertheless, in a July 2013 statement, the Veteran contended that VA rules and regulations did not require that informal claims identify the nature of the disability for which a claimant was seeking benefits or identify the benefit sought at the time he contacted VA in March 2008.  Moreover, in his October 2013 VA Form 9, he contended that VA laws and regulations regarding an informal claim for VA benefits did not need to identify the benefit sought in March 2008, and that he was not instructed or expected to list all of the issues he wished to claim at that time.  However, as noted above, VA regulations in effect during and prior to the Veteran's March 2008 telephone conversation required that an informal claim must identify the benefit sought.  See 38 C.F.R. § 3.155(a) (2007).  Furthermore, courts determined that 38 C.F.R. § 3.155(a) requires that an informal written claim identify the benefit sought prior to the Veteran's March 2008 telephone conversation.  See Rodriguez, 189 F.3d at 1351.  Accordingly, the Veteran did not file an informal or formal claim for entitlement to service connection for PTSD with chronic MDD or hypothyroidism when he telephoned VA to indicate that he wanted to file a claim for arthritis due to Agent Orange exposure on March 3, 2008. 

While the Board has considered the Veteran's contentions that earlier effective dates are warranted for his PTSD with chronic MDD and hypothyroidism disabilities, the record indicates that he did not submit an informal or formal claim for these disabilities until February 9, 2010.  There is no other claim, informal or formal, prior to that date rating to these disabilities.  See 38 C.F.R. § 3.400 (stating that an effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later).  

The Board will address the above notation that an informal claim, while needing to identify the benefit sought, it need not be specific.  When the Court made that holding in Servello, it was because the Board had found that the veteran in that case did not file an informal claim for individual unemployability because he did not specifically identify that benefit.  The Court found that the Board was holding the veteran to a higher standard than the regulation required, as that veteran had submitted statements from medical professionals that he was unable to work, which the Court found would be indicative of an informal claim for individual unemployability.  Here, when the Veteran called VA in March 2008, he was specific in what disability for which he was seeking benefits, and it did not include a general psychiatric disorder or a general endocrine disability.  Rather, the VA employee documented the Veteran's intent to file a claim for service connection for arthritis due to Agent Orange exposure.  The Board finds that a reasonable interpretation of such statement does not include claims for service connection for a psychiatric disorder or an endocrine disability.

The applicable laws and regulations afford no equitable relief.  See 38 U.S.C.A. § 7104(c); see also McCay v. Brown, 106 F.3d 1577, 1581 (1997) (VA cannot grant a monetary payment where Congress has not authorized such a payment or the recipient does not qualify for such a payment under applicable statutes).  Thus, there is no basis on which earlier effective dates may be assigned for the disabilities on appeal, and the proper effective date is February 9, 2010.  Accordingly, this appeal must be denied because the AOJ has already assigned the earliest possible effective dates provided by law.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.155(a), 3.400; 38 C.F.R. § 3.155(a) (2007).  


ORDER

An effective date earlier than February 9, 2010, for the grant of service connection for PTSD with chronic MDD is denied.  

An effective date earlier than February 9, 2010, for the grant of service connection for hypothyroidism is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


